Citation Nr: 1447952	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, also claimed due to undiagnosed illness.

2.  Entitlement to service connection for uveitis, also claimed due to undiagnosed illness or, in the alternative, secondary to sarcoidosis.

3.  Entitlement to service connection for a low back disorder, also claimed due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from January 1985 to May 1985 and again from January 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran had a hearing before the Board in May 2013 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran claims her sarcoidosis, eye problems, to include uveitis, and low back problems stem from her overseas service in Saudi Arabia.  Specifically, she indicates exposure to various toxins, dust, and fumes causing lung problems, skin rashes, a "dry cough," and eye problems.  She further indicates duties involving heavy equipment and a specific incident where she fell on her back driving a tank during a scud attack.  Although she did not seek treatment at that time, she testified before the Board that her chronic back problems began after this incident.

The Veteran's military records confirm her presence in Southwest Asia during the Persian Gulf War period, specifically in Saudi Arabia.  Her service treatment records further confirm exposure to large amounts of dust and smoke in service as well as throat complaints.  She also self-reported eye troubles on her November 1990 examination and was ultimately prescribed contact lenses.  The records are silent, however, as to any complaints, treatment, or diagnoses related to the low back.

Post-service treatment records indicate treatment for lung complaints, and sarcoidosis specifically, in 2006.  Shortly thereafter, the Veteran was diagnosed with uveitis.  VA outpatient treatment records, for example one dated in August 2012, indicate the Veteran's granulomatous uveitis is "presumed to be secondary to sarcoidosis."  Private treatment records indicate low back pain complaints as early as February 2000.  At that time, she indicated a three year history of back pain.  She was ultimately diagnosed with degenerative disc disease of the lumbar spine.  The Veteran was not afforded VA examinations related to these conditions, and the record does not otherwise contain medical opinions related to the question of etiology.  The Board notes, however, that an August 2012 VA outpatient treatment record notes low back strain related to the Veteran's work equipment (i.e., a heavy belt weighed down by a gun) and her body habitus.  She was prescribed lumbar support at that time. 

Appropriate VA examinations are necessary to ascertain whether the Veteran's current sarcoidosis, uveitis, and/or lumbar spine disorder(s) are related to her military service in light of in-service exposure to toxins, in-service complaints of throat and eye trouble, and her testimony describing back pain since service. 

The Veteran has also claimed these conditions as due to undiagnosed illness.  In light of the circumstances of her service, the Board notes presumptive service connection is applicable for Persian Gulf veterans who exhibit objective signs or symptoms of undiagnosed illness, to include joint pain and involving the respiratory system.  See 38 C.F.R. § 3.317(b) (2014).  Here, medical records appear to attribute the Veteran's complaints to actual diagnoses, but to the extent she has symptoms of joint pain or respiratory abnormalities not attributable to a known diagnosis, the VA examiner(s) must address whether the symptoms are attributable to an undiagnosed illness in light of the Veteran's qualifying military service in Southwest Asia.  See 38 C.F.R. § 3.317(e) (defining a Persian Gulf veteran as a veteran who served on active duty in Southwest Asia theater of operations, to include Saudi Arabia, during the Persian Gulf War).
The AMC must also take this opportunity to obtain recent VA outpatient treatment records from January 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Atlanta, Georgia and associated outpatient clinics from January 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any found respiratory abnormality, eye disorder, or low back disorder, to include specifically addressing sarcoidosis and uveitis. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service exposure to dust and smoke, in-service complaints for throat and eye troubles, the Veteran's lay description of in-service back pain and injury with back pain since service, and post-service diagnoses and treatment for sarcoidosis, uveitis, and degenerative disc disease of the lumbar spine. 

The examiner should also take into account the Veteran's confirmed service in Saudi Arabia during the Persian Gulf War, and her ongoing symptoms, complaints, and/or treatment related to joint pain and respiratory problems since service.

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should itemize any and all lung, eye, and/or back diagnoses found, to include sarcoidosis and uveitis. 

As to each diagnosis rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosis was incurred during the Veteran's active service, was caused by active service, or is otherwise related to active service in light of in-service complaints, in-service treatment, her lay statements describing injury and symptoms since service, and post-service treatment?

If the Veteran has a back disorder and/or respiratory disorder that is not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder(s).

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.

3. The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

